Citation Nr: 1627556	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the Navy from January 1962 to March 1966. 

The case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a travel Board hearing; however, he cancelled this hearing (see June 2016 memorandum from the Veteran's representative) and the record does not indicate any outstanding requests for a hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Virtual VA contains documents irrelevant to the claims on appeal or duplicative of what is in VBMS.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that there are no residuals of pneumonia during the appeal period.

2.  The probative evidence of record shows that tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in November 2009.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified post-service treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examination to determine the nature and etiology of his claimed respiratory disability.  The September 2010 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Regarding the Veteran's claim for service connection for tinnitus, because the claim is granted herein, VA's duty to notify and assist the Veteran is not addressed.

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

STRs show that the Veteran was hospitalized in February 1962 with complaints of coughing and vomiting for one week.  He had a fever and X-ray studies revealed bronchopneumonia.  The Veteran remained hospitalized for several weeks; he returned to duty in March 1962.  He was again treated for a cough in July and August 1962.  Subsequent STRs, including a March 1966 separation examination report, show complaints of various other disabilities but are negative for any recurrence or residuals of pneumonia during service.  The March 1966 separation examination report notes that clinical evaluation of the lungs and chest was normal and a chest X-ray study was negative.  The STRs were silent regarding tinnitus complaints, treatment, or diagnoses.  Ears, eardrums, and hearing were all noted as normal on separation examination.

Following service, the Veteran submitted the instant claim in November 2009.  At that time he reported no post-service treatment for residuals of pneumonia.  See November 2009 VA Form 21-526.  He also stated that he had never received treatment for tinnitus, but that it had begun during service and had existed since that time.

VA treatment records dated from 2006 to 2010 do not show any treatment for or diagnosis of pneumonia, or residuals thereof.  The records also do not show any complaints or treatment for tinnitus.  The treatment records do show the Veteran's history of allergic rhinitis, which was characterized as intermittent or seasonal, and noted to respond to prescribed medications.  Specifically, in July 2008, the Veteran complained of a recurrent, intermittent nocturnal rattling and/or wheezing in the chest since 1962, after developing pneumonia.  He stated that this happens about 2-3 times per week and reported occasional expectoration of lightly greenish material.  The examiner noted that September 2006 pulmonary function tests (PFTs) showed no airflow limitation and normal spirometry.  Examination revealed normal breath sounds.  The assessment was allergic rhinitis and probable bronchial asthma, historical, which was not documented.  When the Veteran was seen in February and October 2009, he denied any cough, wheezing, or dyspnea.  In March and June 2010 the Veteran complained of a recurrent, intermittent nocturnal rattling and/or wheezing in the chest since 1962, after developing pneumonia.  He stated that this happens about 2-3 times per week and reported occasional expectoration of lightly greenish material.  The examiner noted that September 2006 PFTs showed no airflow limitation and normal spirometry.  Examination revealed normal breath sounds except for rare rhonchi.  The assessment was allergic rhinitis and probable bronchial asthma, historical, which was not documented (PFTs were noncontributory). 

A September 2010 VA examination report notes the Veteran's history of pneumonia in service.  He denied any subsequent episodes of pneumonia or any current treatment.  Currently, his complaints included reported dyspnea on mild exertion, and cough (both productive and non-productive).  Pulmonary examination revealed no abnormal breath sounds.  The examiner stated that the Veteran's pneumonia had resolved.  After reviewing the claims file, the examiner stated that it is less likely than not that the Veteran's current symptoms are caused by the pneumonia he had in 1962.  In this regard, the examiner stated that his acute pneumonia was treated and resolved.  He has had no recurrences of pneumonia since service.  Moreover, his most recent pulmonary function test was non-contributory for lung disease.  The examiner also noted that the Veteran's allergic rhinitis could cause his cough.

The Veteran maintains that he has residuals of pneumonia, including breathing problems and a persistent cough, related to the bronchopneumonia diagnosed during his military service.  He further maintains that his cough has gotten progressively worse since service.  See May 2011 Notice of Disagreement and October 2012 VA Form 9.

Regarding the Veteran's claim for residuals of pneumonia, the Board finds that service connection is not warranted.  The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought or has had the disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  In the absence of proof of a present disability there can be no valid claim for service connection.  Brammer, supra. 

The record includes no medical treatment/evaluation report that shows a diagnosis of residuals of pneumonia since service discharge.  Rather, the September 2010 VA examiner determined that there were no such residuals.  As that opinion was based on examination of the Veteran, review of the record, and clinical findings, and a supporting explanation was provided, the Board accords this opinion significant weight.  There is no competent evidence to the contrary.  As the competent and most probative evidence of record does not include a diagnosis of residuals of pneumonia during the pendency of the appeal, the preponderance of the evidence is against a finding that the Veteran has such disability and is thus against service connection.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F.3d 1372, 1377, (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  For the claimed residuals of pneumonia, the Veteran is competent to report his symptoms (such as cough), but not to report that his symptoms are sufficient to constitute residuals of pneumonia.  Thus, the Board finds that his statements in support of this claim are only competent evidence that to the extent that he is reporting respiratory symptoms and not competent to provide a specific diagnosis.  While he might sincerely believe that he has residuals of pneumonia, as a lay person, he is not competent to render this differential diagnosis as this requires clinical training and application of symptoms to clinical tests.  As discussed above, the probative medical evidence shows that he does not have any residuals of his in-service pneumonia.  The record shows that pulmonary function testing, pulmonary examination, and chest X-rays are needed to properly assess and diagnose the existence of a respiratory disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That evidence has consistently shown that the Veteran has had normal pulmonary examinations (including X-ray studies at discharge and post-service PFTs).  Thus, a current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.  In sum, the record does not show the Veteran has had diagnosed residuals of pneumonia at any time during the period under review.  See McClain, supra; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

Regarding the Veteran's claim for service connection for tinnitus, the Board finds that service connection is warranted.  The Veteran is competent to report ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has thus provided competent evidence of ringing in his ears during service and since that time.  The Board finds these statements credible, as there are no conflicting statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Additionally, although the service separation examination noted normal ears, eardrums, and hearing, there is no specific finding regarding tinnitus.  Notably, there is no contradictory evidence of record.  Thus, as tinnitus began during service, and has existed since that time, service connection for tinnitus is warranted.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim for service connection for residuals of pneumonia, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of pneumonia is denied.

Service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


